                Case 1:19-cv-00047 Document 1 Filed 01/17/19 Page 1 of 5



                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

                                                                      Civ. No. l: l9-cv-47

$ I3,O25.OO    UNITED STATES CURRENCY,

                 Defendant-in-rem


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                          NATURE OF THE ACTIoN

          1.      This is a civil action to forfeit and condemn to the use and benefit ofthe United

States of America property involved in violations            ofthe Controlled Substances Act that is subject

to forleiture pursuant to     2l U.S.C. $ 88 I (a)(6).

                                             DEFENDANT IN R,E1v

          2.      The defendant rn    rea consists ofthe following

                     $1 3,025.00 U.S. CURRENCY,
                      (hereafter referred to as "Defendant Currency'').

          3.     The Defendant Currency was seized by the Drug Enforcement Administration on

May 31,2018, in the District of New Mexico.

          4.     The Defendant Currency is now, and during the pendency of this action will be, in

the   jurisdiction ofthis Court.




                                                         1
               Case 1:19-cv-00047 Document 1 Filed 01/17/19 Page 2 of 5



                                      JuRrsDlcrroN     AND VENUE


          5.     The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

          6.     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 135 5 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this   district. Upon the filing of this complaint, the Defendant Currency

will   be arrested by execution of a Warrant   for Anest In Rem in the District of New Mexico.

                                                 FAcTs

          7.     On September 5, 2018, Drug Enforcement Administration, (DEA), Special

Agents P. Whelan and R. Rodriguez executed a Federal Seizure Warrant at the Albuquerque

Police Department Metropolitan Forensic Science Center. Agents seized $13,025.00 in U.S.

Currency as authorized by the warrant.


         8.      On May 30, 2018, Albuquerque Police Department sealed and towed a white

2015 Jeep Cherokee following the arrest of Adrian Michael Aimstrong on charges related to an

Albuquerque Police Department homicide case. The white 2015 Jeep Cherokee was registered to

Roicelynn D. Armstrong and Adrian Michael Armstrong.


         9.      At the time of arrest Armstrong had over $600.00 in cash on his person. Detective

Gonterman advised Armstrong of his Miranda rights. Armstrong requested an attomey.


         10.    On May 31,2018, APD executed a State of New Mexico Bemalillo County

District court Search warrant on the white 2015 Jeep cherokee, NM registration 454TpL. The

following items were found:


                a. A men's black leather wallet.


                                                   2
                 Case 1:19-cv-00047 Document 1 Filed 01/17/19 Page 3 of 5



                  b. An expired NM Department          of, Health   Medical Cannibas Program Patient

                       Identification Card for Adrian Armstrong, with an issuance date of January 8,

                       2016 and expiration date of February 8, 2018, with indication of       'NO" to

                       personal production.

                  c. Approximately 222.3 gross grams of marijuana in a clear plastic bag.

                  d. Approximately 61.5 gross grams of marijuana in          a clear plastic bag.


                  e. Approximately 83.4 gross grams of marijuana in the front passenger area.

                  f.   A red and black "Bilt" fabric drawstring bag, concealing a Ziplocbag

                       containing   $1   3,025.00 U.S. Currency.

        II   .    On May 31, 2018 Special Agent P. Whelan confirmed that since 2012 Adrian

Michael Armstrong has no wage history with the State of New Mexico.

        12.       On June 6, 2018, the New Mexico Department of Health Cannabis Program

confirmed that Adrian Michael Armstrong's Cannabis Program Patient Card had expired on

February 8, 2018. Special Agent P. Whelan was advised that Armstrong did not have legal

protection to possess marijuana and the New Mexico Department of Health Cannabis Program

no records showing Armstrong had applied for a personal production license.

                                            FIRST CLAIM FoR RELIEF

        13.       The United States incorporates by reference the allegations in paragraphs         1



through 12 as though fully set forth.

        14.       Title 21, United States Code, Section 881(a)(6) subjects to forfeiture ..[a]ll

moneys, negotiable instruments, securities, or other things ofvalue fumished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation           of
this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable



                                                        3
               Case 1:19-cv-00047 Document 1 Filed 01/17/19 Page 4 of 5



instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

        15.     Defendant Currency was fumished, or intended to be fumished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation ofthe Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to   2l   U.S.C. g 881(a)(6).

        WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forleiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

claimants to the Defendant currency, costs and expenses ofseizure and of this proceeding, and

other proper relief.




                                                          Respectfully submitted,

                                                          JOHN C. ANDERSON
                                                                   tates   A


                                                                     R. KOTZ
                                                          Assistant U.S. Attomey
                                                          P.O. Box 607
                                                           Albuquerque, NM 87103
                                                          (s0s) 346-7274




                                                      4
            Case 1:19-cv-00047 Document 1 Filed 01/17/19 Page 5 of 5




                                  28 U.S.C. S 1746 DECr.ARArtoN


        I am a Special Agent with the Drug Enforcement Administration who has read the

contents ofthe complaint for l'orfeiture   ln Rento which this Declaration is attached: and rhe
statements contained in the complaint are rrue to the bcst of my knowledge and belieL

       I declare under penalty ofperjury and the laws   ofthe United   States of America that this

Declaration is true and correct, except as to matlers stated on information and belief. and as to

those matters I believe them to be true.



       Dn d,    llblzon
                                               P          an. Special Agent
                                              Drug Enforcemen{ Administration




                                                   5
                    rszr4     (Rev.12/r2)
                                    Case 1:19-cv-00047                                                  CIVILCOVERSHEET
                                                                                                     Document 1-1 Filed 01/17/19 Page 1 of 1
                    The JS zl4 ci! il cover sheet and the informalion contained hercin neither replace nor supplemenr rhe liling and service ofpleadings or orher papers a5
                    requrred by Iaw. exc?r aslrovided_by Iocal rules ofcoun Thisform.approvedbyrhlJudicialConfere;ceofrheUnirasrareiinseprembeilgT4.is
                    required for lhe use ofrhe Clerk ofcourt for the purpose ofinitiating the civil docket sheet. (SEE NSTRIJCTIONS ON NEXT PAGE OF TktS .ORM-)

    I. (a) PLAINTIFFS                                                                                                              DEFE\ D,\\TS
     United States of America                                                                                                         $   1].025,00 U.S, CURRENCY

                                                                                                                                          County ofResidence of Ftst Listed Defendant
         (b)   County of Residence ofFirst Listed Plaintiff                                                                                                           @,T   US,   PI] INTIFF   C,ISES ONLY)
                                            (EXCEPTIN U-5. PL,4INI'IFF CASES)                                                           NOTE:        IN LAND CONDEMNATION CASES, USETHE LOCATION OF
                                                                                                                                                     THE TRACT OF LAND INVOLVED,

                                                                                                                                      Attorr.eys (tf KnoM)
                             Fim Nane, Adlt6s, ord
 lI.      BASIS OF JURISDICTION rpl,..,n "x inoneBoronb)                                                              III.    CITIZENSHIP OF PRINCIPAL PARTIES                                         rrr,.e   -   ,x.'in o,e 86fo. ptointt
                                                                                                                                 (Fot  Divai' C66 Onl,                                                    and One Box     fir Dekndont)
El    t    u.s. co""-.",r                         D   3     FcdemlQuestiotr                                                                         PTF DET                                                                    PTT'    DEF
            Plaintiff                                         (U.S- Goyemdent Not a       Puty)                            Cirizetr ofThis State    !l  Dl                        IncoQoEtedfi      PrincipalPlace              O4     D4
                                                                                                                                                                                      ofAusi.ess In This State

    l2     U.S. CovemrIEnt                        O   4     Di!€lsity                                                      Cir;en of Another    Siare         D2          [ 2     IncorpoEted zrl P.incipal Place                tr5   05
            Defendant                                       (Indicate Citizetship of Podi?: in hen         III)                                                                        of Busin€ss In Another State

                                                                                                                           Citizen or Subject of a            03          [3      Forcign Naliotr                                06    06
                                                                                                                               Forcig Coutry


                CON]IACT                                                      T()   lrs                                    f ORFEI'I-TJRE/I'ENALTY                        BANKRIIP'I'CY              EfillriTrxrrrrxr
D I l0Insuranc€                                   PERSONALINJURY                         Pf,RSONAL TNJURY
                                                                                                                       E     625 Dru8 Rel.tcd S€turE          E    422 App€a128 USC 158               E 175     Fals€   ClaiEAcr
O l2O Mdii€                                   E 310 Airplanc                        O 36s Pelsollallnjury         -           ofProp€ry 2l USC 881            0    423 Withdn*al                      E zl0o State RcapponionrE
O    110 Mill€r Act                           E ll5 Airplanc Producl                      Pmdwt Liability                                                              28 USC lJ7                     D 410 Antitrusl
E l,lo N€goriabl. InsrrurE                           Liabilny                       E 367 Halth Card                       O 690 Other                                                                E 430 Ba.ks and Banking
!    150 R€covery of Overpayrnent             E 320 Ass.ult, Lib€l &                     PlarBceutical
           &   Enforcement of Judgrcnt              SIa er                                                                                                         PRo-PER-f      YTICii1S----.l      O 460 Depotation
0 l5l M€dierE Act                             O 330 FedeEl Etrployers'                     Product Liabilily                                                  O 820 Cop)aishts                        D 470 Racterccr Iniu€nced and
O 152 Recolery ofDefaulted                                 Liabilily                0   168 Asbeslos PeEoml                                                   D    830 Pate                                     Cont$ OrgDiztiotrs
           Snd.trt Lo3ns                      O 140 Mannc                                                                                                     0    840   Traderm*                     O 480 Cotrsurn€r Cr.dir
           (Excludcs Velerans)                O 345 Marinc Product                             Liability                                                                                              O 4m Cable/Sar Tv
O    153 Re.overy of Ov.rpayEEnt                           Liabilhy                  PERSONAL PROPERTY                                LABOR                        s()( IAt,st_(-t     RItv
                                                                                                                       !     710 Fat labor Stardard!          D     861 HIA (r 395ff)
                                                                                                                                                                                                      D   850 SecwitieYcorunodilieY
           ofVetemn's B.Dcfits                C 150 Motor v€hicle                   O 370 Oth€r Fnud                                                                                                             Exchatrgc
0    160   Stockloldcrs Suits                 ! 355 Motor v€hicl!                   O 37 I Trulh in Lrnding                                                   0     862 Black Lung (923)
                                                                                                                       0                                                                              E   890 Other $annory Acrions
E    190 Orh€r Contmcr                                     Pmduct Liability         O 180 Other Pcrsoml
                                                                                                                             720 Labor/Managenctrt            D     863DlwC,DIww (405(s)
                                                                                                                                R.latiols                     o     8& ssrDTnbxvr
                                                                                                                                                                                                      0   891 Agdcultural Acts
E    195 Contncr Product        Liability     E   360 Othcr Pc6onal                       Propety Damag€
O    196   Flln   hisc                                     Injury                   E 385 Prope6y DanBge
                                                                                                                       !     740 Railway t2bor Acl            D     E6s RSr (a05G))
                                                                                                                                                                                                      O 891 EDviromEntal Matters

                                              D 162 Pelloml     Irjuy -                   Prcdlrl Liability
                                                                                                                       0     751 Fanily and Mcdical                                                   O 895 FrE€dom of Info@lioD

                                                        Medic.l Malgactir                                                                                                                             E         Arbit{ion
               XAL PROPIRTY                           CIVIL RIG[ITS                 PRISO\ER PUI'ITIOIiS
                                                                                                                       !      790 Oth€r    tzbor Lnigation
                                                                                                                                                                   I'EDERALTAX SUITS
                                                                                                                                                                                                          896

                                                                                                                       E     791 EEployc€ Rctiremenr                                                  O   899 Adrnininmrive Proc€durc
O 210      llnd Condernaiion                  o 440 Orhcl Civil Rights               Hrb.{s Corpur:
                                                                                                                                Iocome Security Act
                                                                                                                                                              O     870Td€s (U.S.                             Ace/R.view or App€al      of
O 220 ForcclosutE                             O ,l4l voting                         !   463 Alien Dctaince                                                               Plai iffor                           Asency Dccision
!   230 Rent laas€       &   Ej€cnrEDt        E 442 ErployrEnt                      O 510 Motions ro vacate                                                              Def€ndaot)                   0   950 Co.stitutionality of
E 240 Tons ro t3nd                            0   a43 Housing                                                                                                 O     871IRS-ThidPany                             Srate Sratut.s
E 245 To.t Producr Liability                                            D 530 Gen€El
                                                           Accornmdations                                                                                                26 USC 7609
                                                                                                                                I}'IIIGR.{TION
! 290 All Oth€r Real Prop€rty                 O 445 ArEr. vDisabihies - D 515 Dearh Pcmlty
                                                                                                                       ! 462 Nat@lization Application
                                                           Employmenl
                                              O 446 A'rDr. wDisabiliti€s -          O 540 Mandamus & oth€.
                                                                                                                       O 465 Other Inunigration
                                                    Othcr                           E 550 Civil Rishts
                                              O 448 Education                       0 555 PrisoD CoDdnio.
                                                                                    0   560   Civil Delairt€c -


       ry. NATURE OF SAIT etoce an ..x,' in ote Bd oat!)
       V. ORIGIN rz,- - 'x ' in oE Bd onr!-)
E I Original O 2 Removed&om O3 Remanded jiom 0 4 Reinstatedo l-t 5 Transferred from                                                                                               O6 Multidistricl
    Proceedinp State Court                   ADpellaie Court ReoDened Another Dislricr                                                                                                  Liligation
                                                                                                                                                     (tpr$)
                                                      Cite the U.S. Ciyil Slatute under which you are filing (D, not .ite ju.isdi.tional statutes uates di|qsi
                                                      2l U.S.C. g 881(aX6)
VI.       CAUSE OF ACTION


v . REQ[:ES]'ED I\                                    tr    CHECK IF THIS IS A CLASS ACTION                                DE}IA\D         S                                CHECK YES only if demanded in complaint

           ao\tp   ,AINT:                                   UNDER RULE 21, F.R.Cv.P.                                                                                        JI]RY DE\{AND:                 Yes            No
VIII.       RELATED CASI](S)
            IF ANY                                                               JUDGE                                                                            I) OCKET NUMBER
DATE                                                                                          SIGNATURE OF ATTORNEY OF RECORD


    t/1712019                                                                            /a-z.r-
    RECEIPTd                             AMOLI.IT                                             APPLYINC IFP                                      JLJDGE                                  MAG,]I]DCF
